Citation Nr: 0927366	
Decision Date: 07/22/09    Archive Date: 07/30/09	

DOCKET NO.  06-34 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability 
involving the right little finger. 

2.  Entitlement to service connection for a disability 
involving the right middle and ring fingers. 

3.  Entitlement to service connection for a chronic left knee 
disability. 

4.  Entitlement to service connection for a chronic right 
knee disability. 

5.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to February 
1971.  His medals and badges include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Baltimore, Maryland, that denied entitlement to the benefits 
sought.

A review of the evidence of record reveals that service 
connection is currently in effect for the following:  Post-
traumatic stress disorder, rated as 70 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; peripheral 
neuropathy involving the left hand, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling.  A 
combined disability rating of 80 percent has been in effect 
since November 2006.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action is required.




REMAND

The principal reason the case was remanded by the Board in 
September 2008 was in order to accord the Veteran a 
comprehensive orthopedic examination by VA.  The examiner was 
then requested to provide an opinion, with complete 
rationale, as to whether it is at least as likely as not (50 
percent probability or higher) that any current disability 
involving the fingers of the right hand, the left knee, the 
right knee, and/or the back is or are causally related to 
service or to any incident of service.  The Veteran was 
accorded such an examination in December 2008.  The examiner 
stated that the claims file was reviewed.  Clinical and X-ray 
findings were reported.  The examiner stated that "with 
reference to DeLuca requirements and the above joints, it 
would be speculative to comment further on range of motion, 
fatigability, incoordination, pain or flare ups beyond what 
has already been described."  Diagnoses were made of:  
"Recurrent right little finger, right ring finger, middle 
finger pain, status post injuries; recurrent bilateral knee 
pain, with diagnosis of degenerative joint disease; recurrent 
low back pain, with diagnosis of degenerative joint disease; 
and morbid obesity."

The examiner stated that review of the "C-file shows that the 
claims for service connection for the above entities have 
been denied multiple times.  At the present, any attribution 
of these claims to military service would be purely 
speculative."

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
specifically found that a medical opinion that contains only 
data and conclusions is accorded no weight.

As noted in the Board's previous remand, the evidence 
includes statements from a private physician.  In October 
2004, she indicted the Veteran had been a patient of hers for 
20 years.  She stated that he had "intractable knee and back 
pain, which began while he was in the military."  In February 
2005 she opined that "clearly, [the Veteran] arthritis and 
disability are related to his repeated traumatic exposure 
while in the military."  There is no indication that she had 
access to the claims file, to include the service treatment 
records.  Her comments were not addressed by the VA examiner 
at the time of the December 2008 examination.

The Veteran's accredited representative has referred to 
claimed inadequacies in the December 2008 examination and 
asks that the Veteran be accorded another examination by a 
physician qualified to address orthopedic concerns.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The VA physician who conducted the 
December 2008 examination should be 
contacted and asked to comment on his 
remarks following examination of the 
Veteran that month.  He should be asked 
to state whether it is at least as likely 
as not, that is, at least a 50 percent 
probability, that any currently diagnosed 
disability involving any of the fingers 
of the right hand, the left knee, the 
right knee, and/or a disability involving 
the low back had onset during service, or 
is otherwise related to an event, injury, 
or disease in service.  If the examiner 
continues to believe that such an opinion 
cannot be made without resort to 
speculation, he should fully explain why 
the question presented is so outside the 
norm of practice as to be impossible to 
use his medical expertise to render such 
an opinion.  The complete rationale for 
any opinion expressed should be provided.  
The physician should also be asked to 
specify his qualifications for rendering 
an opinion as to orthopedic matters.  If 
the physician is not available or he is 
not comfortable expressing an opinion, 
another orthopedic examination is 
authorized, and the examiner is to state 
whether it is at least as likely as not 
that any clinically diagnosed disability 
involving any of the fingers of the right 
hand, the left knee, the right knee, 
and/or the low back is/are related to the 
Veteran's active service under any 
theory.

2.  The Veteran should be asked to 
indicate any sources from which he has 
sought and received orthopedic treatment 
and evaluation in the recent past.  
Records should be obtained and associated 
with the claims file from any sources 
that are identified.

3.  After undertaking any other 
development deemed advisable in addition 
to that specified above, the claim should 
be readjudicated.  If the decision is not 
granted to the Veteran's satisfaction, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable period 
of time in which to respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



